DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 13, 15, 17-18, 21, 23 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0027079 to Lauer et al.
Regarding claims 1, 6 and 18:  Lauer teaches a multiphase emulsion polymer for aqueous coating compositions (Lauer ¶ [0047]) made by copolymerizing the claimed ingredients.  The compositions have VOCs less than 50 g/L (Lauer ¶ [0051]; <5% VOC is <50g in 1,000 mL, 1 L) and are made from a soft polymer phase having a glass transition temperature (Tg) of -20to 20oC which teaches the claimed range with sufficient specificity and a hard phase having a Tg of 25-125oC which teaches the claimed range with sufficient specificity.  A Tg of greater than 50oC or higher is at once envisaged in view of the disparate Tgs of the respective hard and soft polymers.  The hard phase is polymerized in the presence of the soft phase polymer (Lauer ¶ [0028]-[0029]).  Lauer had possession of the process wherein the hard polymer is formed first and then the soft polymer is formed in the presence of the first stage polymer (Lauer ¶ [0028]).  Lauer teaches in ¶ [0029] neutralizing the weak acid monomers prior to polymerization, thus creating a neutralized first stage polymer, prior to the polymerization of the soft polymer phase, meeting the invention as claimed.  In Lauer, the hard phase comprises (i) a copolymer of methyl methacrylate, methacrylic acid and wet adhesion monomer (ureido methacrylate; Lauer e.g. ¶ [0059]).  The soft phase represents 50-90% of the multiphase emulsion polymer and 15-30% of the hard phase monomer (Lauer ¶ [0028]) the amounts adding to 100%, which teaches the claimed range with sufficient specificity.  An oxyalkylene monomer is not used by Lauer and its exclusion is at once envisaged.  The composition of Lauer does not require an acid monomer in the soft phase and its use is at once excluded; ¶ [0059] does not use acidic monomers in the soft phase.  Lauer shows an example wherein the soft phase polymer consists of butyl acrylate and methyl methacrylate (Lauer ¶ [0059]) and other combinations consisting of the claimed ingredients are at once envisaged because substantially all of the claimed monomers are taught by Lauer to be suitable for the soft phase (Lauer ¶ [0011]).  The composition of Lauer has been interpreted to be in the form of latex particles, because it is made of the claimed ingredients in water, and is particulate (Lauer ¶ ¶ [0037]).  Lauer teaches another phase of hard polymer and an inner phase of soft polymer (Lauer ¶ [0036]).  Lauer (¶ [0029]) teaches the hard polymer phase is neutralized by a base before the polymerization of the second stage polymer.
Lauer teaches that the particles have a size of 70-300 nm (Lauer ¶ [0037]).  Overlapping ranges are prima facie obvious.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to select particles within the lower half of Lauer’s overlapping range to arrive at applicants’ claimed range of <150nm.  The motivation in doing so would have been to arrive at a composition that can be applied by a desired means (e.g. spaying in Lauer ¶ [0047] would likely use a smaller particle size than a roller to prevent nozzle clogging) or to coat a desired composition (a smaller particle size can potentially penetrate deeper into porous surfaces such as wood in Lauer ¶ [0048]).  Burden shifts to applicant for a showing of non-obviousness related to the claimed particle size which is in the lower half of Lauer’s overlapping range.
In addition, the Examiner makes note that “said multiphase emulsion polymer prepared by a multi-state emulsion polymerization… wherein said multi-stage emulsion polymerization comprises the steps of forming the at least one hard polymer phase as a first stage polymer then neutralizing said first stage polymer with a base, and subsequently polymerizing the at least one soft polymer phase in the present of the first stage polymer…” is a product-by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.
Regarding claims 5 and 21:  Lauer teaches the claimed acid content and ingredients in the hard polymer with sufficient specificity (Lauer ¶ [0012]). 
Regarding claims 7 and 23:  Lauer teaches crosslinking monomer (Lauer ¶ [0038]).
Regarding claims 13 and 29:  Lauer teaches the soft polymer phase comprising a copolymer of butyl acrylate and methyl methacrylate (Lauer e.g. ¶ [0059]).
Regarding claim 15:  Lauer teaches the composition comprising at least one emulsifier (Lauer ¶ [0029]).  The term “useful in a zero or low VOC latex” is an intended use that does not confer structural or compositional limitations.  The composition of Lauer has been interpreted as being useful for the intended use since the claimed ingredients are present in the claimed amounts.
Regarding claim 17:  Lauer teaches the composition containing at least one pigment (Lauer ¶ [0039]).

Claims 11, 16 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0027079 to Lauer et al. as applied to  claims 1 and 18 above, in view of US 2005/0107527 to Holub et al.
Regarding claims 11 and 22:  Lauer does not disclose an example using the claimed combinations of monomers.  However each of the monomers (butyl acrylate/methyl methacrylate in ¶ [0027]; methacrylic acid in ¶ [0029]; diacetone acrylamide in ¶ [0035]) are taught by name in Holub from short lists.  Holub names all of the claimed species in shorts lists based on known properties of non-ionic (¶ [0027]) weak acid (¶ [0029]) and wet-adhesion (¶ [0051]), it would have been routine substitution for a person having ordinary skill in the art to experiment within the confines of each known property to arrive at the claimed combination, since the effect of each monomer is identified by Holub.  The motivation in doing so would have been on the cost or availability of the monomers or for instance to determine which monomer exhibits best wet-adhesion.
Regarding claim 16:  Lauer recognizes that additives can be added to affect the minimum film forming temperature MFFT (Lauer ¶ [0043]).  Lauer does not explicitly measure the MFFT.  Holub shows minimum film forming temperatures (MFT) below 15oC as evidenced by e.g. Examples 1-17 which all show MFTs below 15oC and generally around 0oC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add agents to lower the MFFT of Lauer within the claimed range, with the motivation of enabling application of the composition at a lower temperature.

Response to Arguments
The following responses are directed to the document entitled “Remarks” received 26 October 2021.
Applicant's arguments with regard to the rejections of claims 1, 5-7, 12-13, 15, 17-18, 21, 23 and 29 as being unpatentable over US 2005/0027079 to Lauer have been fully considered but they are not persuasive.
On pages 9-10 applicant argues that one skilled in the art is aware that the performance of resulting multi-stage polymer can differ dramatically, depending on the compositions, and therefore Tgs and Tg differences, and weight ratio of the individual states, and also the sequence of making the two polymer compositions and processing conditions.  Applicant argues the surprising result of a delicate balance of several parameters, including the amount of the hard phase, the delta Tg, and the minimum film forming temperature is evidenced in Table 1 of the Application at [0064]..
Applicant appears to be arguing unexpected results.  This argument is not persuasive.  Regarding arguments in view of examples E1 and E2 [0064, 0068] the examples are not commensurate in scope with claim 1 of the instant application; the claims are broad with respect to the weight and/or molar ratio by which the soft and hard polymers are made, while the examples in the specification require very specific amounts (see below).  It is unclear if the alleged unexpected results would occur over the entire claimed range (i.e. all weight/molar ratios of the required monomers).
Hard polymer phase: 220 parts water, 7.9 parts SLS, 12.5/76.9 or 26.3/63.1 BA/MMA ratio, 18 parts MAA, 24 parts HEEUMA
Soft polymer phase: 123 parts water, 67.9/32.1 or 64.0/38.0 BA/MMA ratio, 4 parts SLS  
Furthermore, the alleged unexpected results must occur over all ranges and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
Applicant's arguments with regard to the rejections of claims 11, 16 and 22 as being unpatentable over US 2005/0027079 to Lauer have been fully considered but they are not persuasive.
	On pages 10-11 it is argued that Holub does not cure alleged deficiencies in Lauer on the grounds that Holub does not teach certain features of the claimed invention such as the glass transition temperature and monomer selection.
In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Holub is not used to reject the argued independent claims; Lauer alone is sufficient for rejection of these claims; rather Holub is cited to show that it is within the skill of a person having ordinary skill in the art to select known monomers and use known methods to slightly alter the properties of an emulsion polymer with a clear motivation for the selection and a reasonable expectation of success when combined with the teaching of Lauer.
While Lauer does not explicitly teach the claimed combinations, it is known from Holub that the claimed combinations can be used by a person having ordinary skill in the art to attain improved properties such as wet adhesion (Holub ¶ [0051]).  Lauer would have found routine experimentation with these monomers to be beneficial because improved adhesion is stated by Lauer to be a desirable property (Lauer ¶ [0002]).
As such, Lauer solely, and Lauer in view of Holub, are still relied upon for rendering obvious the basic claimed multiphase emulsion polymer for aqueous coating compositions, as required by the instant claim language.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767